DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on March 21, 2022 has been received. Claims 1-5 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Note: Because at least some of the new grounds of rejection are based on previously presented and/or interpreted claim limitations and the rejections were not previously applied, this Office Action is considered a second Non-Final Rejection.
Request for Interview
Applicant’s letter filed on March 21, 2022 requesting an interview is acknowledged. The Examiner attempted to contact Applicant to schedule the interview and left a voicemail message, but no follow-up response was received. Applicant is welcome to request another interview with the Examiner in response to this Office Action. To request an interview, Applicant is encouraged to use the USPTO Automated Interview Request at http://www.uspto.gov/interviewpractice.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the outer surface is a smooth surface that is configured to increase friction across the ground surface.” As noted in the Advisory Action mailed on July 15, 2021, this limitation is indefinite, because it contradicts the limitations of claim 1, i.e., wherein the outer surface comprises a plurality of bubbled protrusions. It is unclear how the outer surface can comprise a plurality of bubbled protrusions, yet be smooth. For purposes of examination, the Examiner will interpret the limitation in accordance with previously presented claim 2: “wherein the outer surface is configured to increase friction across the ground surface.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 (regarding claim 2, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over McCuaig (US PG Pub 2018/0317565) in view of Case, JR. et al. (herein Case)(US PG Pub 2007/0006489).
	Regarding claim 1, McCuaig discloses an anti-slip device (112, 120), comprising:
a plurality of main bodies (112, 120) distanced from each other and having different sizes and shapes with respect to each other (see at least Figs. 1-2), each of the plurality of main bodies comprising: 
an outer surface (surface facing away from sock 100) comprising a plurality of bubbled protrusions (114) extending away from a portion of the outer surface to resist movement across a ground surface (see paragraphs 0094-0100, see Figs. 1-2, note that bubbled protrusions 114 are configured to enhance friction to prevent slipping/movement across an interfacing surface, such as the inside of the wearer’s shoe, and is therefore capable of resisting movement across a ground surface, e.g., when the sock is worn by itself), wherein the plurality of bubbled protrusions are configured to resist high impact (see paragraphs 0056 and 0097-0100, bubble protrusions 114 are made of rubber or rubber-like material, which are known to provide impact resistance), and 
an inner surface (surface attached to sock 100) to connect to footwear (sock 100, see Figs. 1-2 and paragraph 0098).
It is noted that the recitation of “wherein the plurality of bubbled protrusions are configured to resist high impact” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. McCuaig teaches bubbled protrusions that are made from rubber or rubber-like material, which is known to provide impact resistance, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
McCuaig fails to further disclose a motion sensor disposed within at least a portion of each of the plurality of main bodies to compare a type of movement between sliding and making steps.
However, Case teaches an anti-slip device for footwear (sole structure of 600, see Fig. 7), comprising an outer surface configured to contact a ground surface (bottom surface of outsole 606) and a motion sensor (602) to compare a type of movement between sliding and making steps (see paragraphs 0076-0078, motion sensor 602 includes an accelerometer and/or other detector capable of sensing when a user’s foot slides or slips in making a step, and is also capable of detecting surface contact by the foot for providing convention pedometer type speed and/or distance information, i.e., making steps), so as to allow the anti-slip device to change the traction characteristics of the outer surface to provide better traction in response to a slipping or sliding action of the user (see paragraphs 0076-0078).
Therefore, based on Case’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCuaig’s anti-slip device to include a motion sensor disposed within at least a portion of each of the plurality of main bodies to compare a type of movement between sliding and making steps; as doing so would allow the anti-slip device to change the traction characteristics of the outer surface to provide better traction in response to a slipping or sliding action of the user.

Regarding claim 2, the modified device of McCuaig (i.e., McCuaig in view of Case), is further disclosed wherein the outer surface (surface of 112, 120 of McCuaig facing away from sock 100) is a smooth surface that is configured to increase friction across the ground surface (see paragraphs 0094-0100 of McCuaig and rejection under 35 USC 112 above regarding “smooth surface”).

Regarding claim 3, the modified device of McCuaig (i.e., McCuaig in view of Case), is further disclosed wherein the outer surface (surface of 112, 120 of McCuaig facing away from sock 100) is a textured surface (see at least Figs. 1-2) that is configured to increase friction across the ground surface (see paragraphs 0094-0100 of McCuaig).

	Regarding claim 5, McCuaig discloses an anti-slip device (112, 120), comprising:
at least one main body (112, 120; see at least Figs. 1-2), comprising: 
an outer surface (surface facing away from sock 100) comprising a plurality of bubbled protrusions (114) extending away from a portion of the outer surface to resist movement across a ground surface (see paragraphs 0094-0100, see Figs. 1-2, note that bubbled protrusions 114 are configured to enhance friction to prevent slipping/movement across an interfacing surface, such as the inside of the wearer’s shoe, and is therefore capable of resisting movement across a ground surface, e.g., when the sock is worn by itself), wherein the plurality of bubbled protrusions are configured to resist high impact (see paragraphs 0056 and 0097-0100, bubble protrusions 114 are made of rubber or rubber-like material, which are known to provide impact resistance), and 
an inner surface (surface attached to sock 100) to removably connect to footwear (sock 100, see Figs. 1-2 and paragraph 0098, note that McCuaig discloses wherein the connection may be via hook and loop fastener, which provides a removable connection).
It is noted that the recitation of “wherein the plurality of bubbled protrusions are configured to resist high impact” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. McCuaig teaches bubbled protrusions that are made from rubber or rubber-like material, which is known to provide impact resistance, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
McCuaig fails to further disclose a motion sensor disposed within at least a portion of the at least one main body to compare a type of movement between sliding and making steps.
However, Case teaches an anti-slip device for footwear (sole structure of 600, see Fig. 7), comprising an outer surface configured to contact a ground surface (bottom surface of outsole 606) and a motion sensor (602) to compare a type of movement between sliding and making steps (see paragraphs 0076-0078, motion sensor 602 includes an accelerometer and/or other detector capable of sensing when a user’s foot slides or slips in making a step, and is also capable of detecting surface contact by the foot for providing convention pedometer type speed and/or distance information, i.e., making steps), so as to allow the anti-slip device to change the traction characteristics of the outer surface to provide better traction in response to a slipping or sliding action of the user (see paragraphs 0076-0078).
Therefore, based on Case’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCuaig’s anti-slip device to include a motion sensor disposed within at least a portion of the at least one main body to compare a type of movement between sliding and making steps; as doing so would allow the anti-slip device to change the traction characteristics of the outer surface to provide better traction in response to a slipping or sliding action of the user.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCuaig and Case, as applied to claim 1 above, in view of Grimberg (US PG Pub 2019/0008231) and French et al. (herein French)(US PG Pub 2012/0066938).
Regarding claim 4, McCuaig and Case together teach the limitations of claim 1, as discussed above. Case further teaches wherein the anti-slip device is configured to change a traction characteristic of the outer surface in response to the motion detector (602) detecting sliding across the ground surface, such as changing a hardness/softness of the outsole material to increase traction (see paragraphs 0076-0078), but fails to teach wherein the changing traction characteristic involves a piezoelectric transducer and a viscous liquid container disposed within at least a portion of each of the plurality of main bodies, wherein the motion sensor is configured to trigger the viscous liquid container to release a viscous liquid on the outer surface in response to a detection of sliding across the ground surface.
However, Grimberg teaches an anti-slip device for footwear (200) including an outer surface (outer surface of sole 201, including electrostatic adhesive portion 210) configured to contact a ground surface (see Fig. 2), at least one motion detector (340a-d), and a piezoelectric transducer (230) configured to change a traction characteristic of the outer surface by augmenting the grip of the outer surface in response to an exceeded threshold value detected by the motion detector (see paragraphs 0067-0069, 0078, and 0083-0097), so as to allow the grip-enhancing feature to be powered by the user’s own steps and using a relatively small amount of power (see paragraphs 0006-0019, 0075, and 0092-0097).
Furthermore, French teaches an anti-slip device (14) for footwear (10) comprising at least one main body (22) having an outer surface configured to contact a ground surface (bottom surface of 22, see Fig. 2) and a viscous liquid container (20) disposed within at least a portion of each of the plurality of main bodies (see Fig. 2 and paragraphs 0041-0050), wherein the viscous liquid container is configured to release a viscous liquid on the outer surface in response to a force applied to the main body (see Abstract and paragraphs 0041-0050), to provide tackiness to the outer surface to enhance the grip of the outer surface, to minimize slipping on a smooth ground surface (see paragraphs 0042-0048, 0050-0051, and 0070-0072).
Therefore, based on Case’s, Grimberg’s and French’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the anti-slip device together taught by McCuaig and Case to further include a piezoelectric transducer and a viscous liquid container disposed within at least a portion of each of the plurality of main bodies, wherein the motion sensor is configured to trigger the viscous liquid container to release a viscous liquid on the outer surface in response to a detection of sliding across the ground surface; as Case already teaches wherein the anti-slip device is configured to change a traction characteristic of the outer surface in response to the motion detector detecting sliding across the ground surface, and using a piezoelectric transducer and a viscous liquid would allow the grip-enhancing feature to be powered by the user’s own steps and using a relatively small amount of power, and would provide tackiness to the outer surface to enhance the grip of the outer surface to minimize slipping on a smooth ground surface.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Torvinen et al. (herein Torvinen)(US PG Pub 2017/0208890) teaches an article of footwear including a motion sensor and a piezoelectric transducer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732